In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-862V
                                   Filed: December 29, 2014

*************************
RUSSELL BAKER,                                     *
                                                   *
                         Petitioner,               *       Ruling on Entitlement; Concession;
                                                   *       Cause-in-fact; Influenza (flu); Shoulder
v.                                                 *       Injury Related to Vaccine Administration
                                                   *       (SIRVA)
                                                   *
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

                                    RULING ON ENTITLEMENT 1

Vowell, Special Master:

        On September 17, 2014, Russell Baker filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. The petition alleges that Mr. Baker suffered a left shoulder
injury as a result of the administration of an influenza (flu) vaccination on November 3,
2013. Petition at pp. 1-2.

        On December 24, 2014, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at p. 2. Specifically, respondent submits that “the temporal
association between the administration of petitioner’s November 3, 2013, flu vaccine
and the onset of his left shoulder pain is medically appropriate, and there is no other
identifiable alternate cause for petitioner’s onset of symptoms and injury. Thus,
causation-in-fact is supported by the record and petitioner has satisfied the legal
prerequisites for compensation under the Vaccine Act.” Id. at p. 3.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling and order on the United States Court of Federal Claims' website, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master